                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ANDREW NIEMEIER,                                )
                                                )
                      Plaintiff,                )
                                                )
             v.                                 )          No. 4:17 CV 2560 DDN
                                                )
ASSUREDPARTNERS OF                              )
MISSOURI, LLC,                                  )
                                                )
                      Defendant.                )
                   MEMORANDUM AND ORDER SUSTAINING
                      PLAINTIFF'S MOTION REGARDING
                    EXPERT TESTIMONY AND REPORT AND
           DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       This action is before the Court on the motions of defendant AssuredPartners of Missouri,
LLC, for summary judgment (Doc. 40) and the motion of plaintiff Andrew Niemeier to exclude
the expert testimony and report of Lewis E. Melahn (Doc. 43). A hearing was held on the
motions on January 25, 2019.
                      I.       MOTION FOR SUMMARY JUDGMENT
       The following facts are uncontroverted for purposes of the motion for summary
judgment, unless otherwise noted.        Plaintiff Andrew Niemeier was hired by defendant
AssuredPartners of Missouri, LLC, on June 28, 2016. (Docs. 42 and 53, ¶ 1). At that time,
plaintiff had Life & Health and Property & Casualty insurance licenses, allowing him to sell
those insurance products, including employee benefits (“EB”) products.          (Id. at ¶ 2).   He
understood his employment agreement prohibited him from making comments that could
damage or disparage AssuredPartners. (Id. at ¶ 5). Defendant’s Employee Handbook does not
refer to the Missouri Insurance Producers Act or insurance producer licensing. (Docs. 53 and 61,
¶¶ 3-4).
       The parties agree that insurance brokers or “producers” can be licensed to sell more than
one type of insurance, but AssuredPartners producers primarily focus on either EB, Property &
Casualty, or personal lines. They are expected to have a license in their focus area, and plaintiff
admitted that if he had to choose, he would focus on EB. (Id. at ¶¶ 6-10). At AssuredPartners, if
more than one person was responsible for selling a deal, producers could split the commissions
in a practice called “joint venturing,” but there was no obligation to split commissions when the
incoming business was under $5,000 and related to the focus area of the producer bringing in the
business. (Id. at ¶¶ 11-13, 17). However, if a producer brought in business above $5,000 in
revenue, AssuredPartners required that producer to coordinate with Lynne Scott, whose role was
to service the needs of new and incoming business, to select an EB producer to “team sell” the
business. (Id. at ¶¶ 15-16). This would then result in a commission split. (Id.). The producers
are supported by a team of individuals to handle administrative needs in a practice called “team-
selling,” a practice used by plaintiff’s prior two employers. (Id. at ¶¶ 20-22).
       Defendant maintains that deals under the $5,000 revenue threshold would still need to be
serviced by a broker licensed in that focus area, while plaintiff denies that the policy requires the
producer sourcing the incoming business to be licensed in that focus area. (Id. at ¶¶ 17-18).
Plaintiff testified that the policy “[d]oesn’t allude to that at all,” and “if you sourced a deal that,
as it reads, [is] outside of your discipline and it fell below that $5,000 threshold, you were
working directly with the team and I would assume you were compensated accordingly.” (Doc.
53, Ex. 1 at 123). The company’s “Producer Commission Splits Policy” states in relevant part:
       All Commercial P&C and Group Employee Benefits accounts less than $5,000 in
       revenue do not require producers to co-produce, regardless of discipline. All
       Commercial P&C accounts < [(under)] $5,000 will be managed through Penny
       Bailey. All Group Employee Benefits Accounts < $5,000 in revenue will be
       managed through Lynne Scott.

(Doc. 53 at Ex. 6).
       In the fall of 2016, plaintiff observed co-workers Rick Frechmann, John Breslin, Chris
Fox, and John Hensel discussing benefits coverage with prospective clients without possessing
the requisite licenses, which plaintiff believed was illegal. (Docs. 42 and 53, ¶ 25). Plaintiff
believes that general conversations regarding benefits coverage could be legal, but providing
information on a “plan-specific” basis is illegal.       (Id. at ¶ 23).    Plaintiff also objected to
Frechmann and Breslin receiving commissions for EB deals when not licensed in EB at the time
of the deals. (Id. at ¶¶ 26-28). Plaintiff believed each of these co-workers engaged in illegal
conduct by discussing EB coverages with multiple businesses when they were not licensed in
EB. (Id. at ¶¶ 29-32). The specific actions are described as follows.



                                                 -2-
A. Frechmann
       Plaintiff claims that Frechmann, who was not licensed in EB when plaintiff was
employed by AssuredPartners, discussed EB coverage with Lanter Distributing, Liviara, Total
Access Urgent Care, Granny 8 Mortgage, and an unnamed business in Springfield, Missouri.
(Docs. 42 and 53, ¶ 29). Frechmann brought the Lanter business in somehow, then worked with
two EB-licensed producers, Chase Butler, and Scott, with plaintiff testifying that Butler “had not
been involved after the sale” and that Frechmann was “continuing to give advice . . . to people at
Lanter.” (Id. at ¶¶ 36-37; Doc. 53, Ex. 1 at 180, 85). Frechmann received compensation for the
Lanter EB revenue, with the parties disputing whether he split the commissions with the EB
producers. (Docs. 42 and 53, ¶¶ 40-42).
       With regard to Liviara, Frechmann approached plaintiff for assistance in bringing
Liviara’s EB business to AssuredPartners. (Id. at ¶ 43). The parties agree that Frechmann
informed plaintiff he spoke with Liviara regarding its current EB manager and AssuredPartners’
EB capabilities. (Id. at ¶ 44). However, plaintiff asserts that Frechmann further discussed data
analytics related to EB plans that were not actually available to them, as well as the difference
between “tweaking” the EB plan they already had versus new coverage. (Id.). The parties also
dispute plaintiff’s firsthand knowledge of these communications. (Id. at ¶ 45). Plaintiff claims
Frechmann directly informed him of these conversations. (Id.). Then plaintiff was brought in
and handled the EB side, after which point plaintiff admits Frechmann did not have any further
improper communications with Liviara. (Id. at ¶ 50).
       Frechmann also asked his Property & Casualty client, Total Access Urgent Care, if they
would be interested in using AssuredPartners for EB needs. (Id. at ¶¶ 52-53). They agreed, and
Frechmann and plaintiff had several conversations where plaintiff explained certain aspects of
EB to Frechmann in advance of Frechmann’s conversation with Total Access, but plaintiff was
not a party to this conversation with Total Access or brought in for the Total Access pitch. (Id.
at ¶¶ 53-57). However, Frechmann brought in other EB producers, Scott, Butler, and Hennessey,
to land and manage Total Access’s EB business. (Id. at ¶¶ 58-59). Plaintiff was not a party to
any conversations with Total Access, nor did Scott tell plaintiff any details about the
communications with Total Access, but plaintiff asserts that Frechmann told him he presented
the option of being self-funded to Total Access, which plan may or may not have involved
insurance. (Id. at ¶¶ 60-65).

                                               -3-
       With respect to Granny 8 Mortgage, the parties agree that Granny 8’s CEO sent
Frechmann an email inquiring whether AssuredPartners provided EB. (Id. at ¶ 66). The parties
dispute what occurred next. Defendant claims Frechmann informed Granny 8 he would need to
grab a teammate and then approached plaintiff to pitch to Granny 8. (Id. at 67). Plaintiff claims,
however, that while Frechmann eventually informed Granny 8 that he should bring in a
specialist, he did not approach plaintiff until after detailed conversations with Granny 8 about a
specific disability insurance program, including provisions in the insurance policy and the
definition of “disability.”    (Id. at ¶¶ 67-69).      Plaintiff was not a party to Frechmann’s
conversation with Granny 8 but later went on a pitch with Frechmann to Granny 8 at
Frechmann’s request, where plaintiff led the EB discussions. (Id. at ¶¶ 70-72).
       Finally, Frechmann informed plaintiff he had a conversation with an unnamed company
in Springfield regarding EB, and then a second conversation with that company based on
plaintiff’s advice to Frechmann about technical aspects of EB. (Id. at ¶¶ 73-74). A Property &
Casualty producer, Joleen Mayfield, assisted Frechmann with soliciting the Property & Casualty
business, and the presentation would have discussed EB but “not in the traditional sense.” (Id. at
¶¶ 78-79). Plaintiff was not present for either conversation and was not aware of whether a
formal pitch was made or another EB producer was brought in, nor can plaintiff recall whether
he saw the presentation to this company. (Id. at ¶¶ 75-76, 80). However, he asserts, based on his
conversations with Frechmann, that Frechmann acted illegally by having technical conversations
about EB with this company without an EB license. (Id. at ¶¶ 77, 81).
       In the same month he learned of plaintiff’s lawsuit, Frechmann obtained his EB licenses.
(Docs. 53 and 61, ¶¶ 7-11). The parties agree he had received commissions on EB revenue
despite not having life and health licenses. (Id. at ¶ 8). Frechmann testified that he had “been
looking to get [the EB licenses] for a while,” but he “kept putting it off” because he was too
busy, but he “forced [his] schedule to open up for a period of time” in September 2017, shortly
after this case was filed, in order to do so, because he “thought it was time.” (Id. at ¶¶ 12-14).
B. Breslin
       Plaintiff claims that Breslin, who was not licensed in EB when plaintiff was employed by
AssuredPartners, discussed EB coverage with Great Clips, Slider House, and Bank of
Washington. (Docs. 42 and 53, ¶ 30; Doc. 61, ¶ 6). Great Clips was a P&C client that reached
out to Breslin for EB assistance. (Docs. 42 and 53, ¶ 83). Plaintiff asserts Breslin had illegal

                                                 -4-
conversations with Great Clips regarding EB coverage, though the parties agree plaintiff was not
a party to these conversations. (Id. at ¶ 82). Breslin told Great Clips that AssuredPartners could
assist with EB coverage and contacted plaintiff to handle the prospective EB business. (Id. at ¶
84). Plaintiff attended multiple meetings and participated in multiple phone conversations with
Great Clips during which Breslin did nothing illegal. (Id. at ¶¶ 85-87). Breslin sent an email to
plaintiff stating “[t]his account has obviously become a stress and distraction for the both of us”
and that it had “been a death by cuts.” (Docs. 53 and 61, ¶ 47). He said he was going to “write a
document to Robin and the team [at Great Clips] later today.” (Id. at ¶ 49). The parties dispute
who handled the policy rate negotiations with Great Clips. (Docs. 42 and 53, ¶ 89). Plaintiff
received 50 percent of the EB commissions from Great Clips, while Breslin received the other 50
percent. Plaintiff claims that Breslin discussed compensation for services rendered to Great
Clips and should not have received 50% of the commissions on EB products because he was not
licensed in EB. (Id. at ¶¶ 88, 91).
         With respect to Slider House, Breslin informed plaintiff he had been in communication
with Slider House before asking plaintiff’s help in bringing in their EB business, and these
conversations “in a small way” discussed technical aspects of AssuredPartner’s EB practice. (Id.
at ¶ 93). Specifically, Breslin detailed AssuredPartner’s ability to provide Affordable Care Act-
compliant plans, though defendant denies that Breslin discussed ACA-compliant plans. (Id. at ¶¶
94-95). Plaintiff was not present at the initial conversations but claims Breslin personally shared
with him the details of these conversations with Slider House. (Id. at ¶ 94). Plaintiff did attend a
later meeting with Breslin and Slider House, where plaintiff discussed EB and Breslin said
nothing illegal. (Id. at ¶¶ 96-97).
         Finally, Breslin engaged plaintiff in a deal with Bank of Washington early on, but a
meeting never materialized. (Id. at ¶ 99). The parties agree that Breslin labelled the deal as an
“EB deal” in AssuredPartners’ system. (Id. at ¶ 98). Plaintiff claims and defendant disputes that
Breslin told plaintiff he had detailed conversations with an individual at Bank of Washington
about EB capabilities of AssuredPartners. (Id. at ¶¶ 98, 100-101).
C. Fox
         Plaintiff claims that Fox discussed EB coverage with Natoli Engineering prior to
obtaining his EB license. (Id. at ¶ 31). Plaintiff explained certain technical EB concepts and
talking points to Fox, who then informed plaintiff that he had “at least” a phone conversation

                                                -5-
with Natoli. (Id. at ¶ 102). Plaintiff was not present for this conversation but claims that based
on his conversation with Fox after the Natoli phone call, he “felt” like Fox had spoken to Natoli
about technical things surrounding EB, such as brokerage compensation and the premium Natoli
was paying on its plan. (Id. at ¶¶ 103-06).
D. Hensel
       Plaintiff claims that Hensel, who was not licensed in EB when plaintiff was employed by
AssuredPartners, discussed EB coverage with Harley Davidson and Bender Construction. (Id. at
¶ 32). Plaintiff led the conversation with Bender, and Hensel said nothing illegal during the
meeting. (Id. at ¶ 107). Plaintiff could not specifically identify any illegal actions taken by
Hensel other than plaintiff believing that Hensel provided an illegal level of detail and
improperly positioned himself about having EB expertise. (Id. at ¶ 106). However, plaintiff
admitted he knew nothing specifically that Hensel said to either company that was illegal or that
he suspected was in violation of the law. (Id. at ¶ 108).
E. Other Allegedly Illegal Conduct
       Finally, plaintiff makes a variety of allegations regarding other co-workers’ activities. He
alleges that after he left, Carol Stojeba received commissions for a P&C deal when she was not
licensed in P&C, though he did not know how she framed her conversation with the client. (Id.
at ¶¶ 109-10). He also claims that Michael Behan was illegally paid on an EB deal without a
license, but his only basis for this is that Behan was on the team for that client—which also was a
P&C client. (Id. at ¶ 111).
       AssuredPartners has an “open door policy” for reporting illegal activity to supervisors,
human resources, or an “Ethics AlertLine” hotline, where employees should be able to voice any
concern, for any reason, without fear of adverse action. (Id. at ¶ 113; Doc. 61, ¶ 54). Kearns
stated that if an employee perceives that an activity is illegal, then the employee should report it.
(Docs. 53 and 61, ¶ 52).
       Plaintiff did not make a complaint to human resources or the ethics hotline, nor did he
file a complaint with the Missouri Department of Insurance. (Id. at ¶ 117-18). Instead, he spoke
with his supervisor, Nick Hejna, three times about his concerns. (Id. at ¶ 120). First, plaintiff
raised the issue of Breslin’s lack of license via text message in August or September 2016.
(Docs. 42 and 53, ¶ 121; Docs. 53 and 61, ¶¶ 22-23). The text message stated: “how do we
handle splitting EB revenue when the other producer isn’t licensed? Breslin is P&C only.”

                                                -6-
(Docs. 42 and 53, ¶ 123). Hejna responded that Breslin would become licensed in EB before the
end of the year. (Docs. 42 and 53, ¶ 125; Doc. 61, ¶ 23).
        Second, in January 2017, plaintiff approached Hejna in person, complaining that Fox,
Frechmann, and Breslin were “all out engaging in a level of soliciting business . . . without
licenses” and that Breslin and Frechmann were not licensed in EB but receiving commissions on
EB deals. (Docs. 42 and 53, ¶¶ 126-28). Plaintiff testified that Hejna “seemed to understand
what [plaintiff] was saying” with regard to his reports of illegal conduct on the part of these
producers. (Id. at ¶ 129). During this meeting, Hejna informed plaintiff that other employees
were making comments about him. (Id. at ¶ 143).
        Third, on February 15, 2017, plaintiff met with Hejna again, reporting that some
producers were "breaking the law.” (Id. at ¶ 132). Plaintiff believes and defendant does not
dispute that he specifically mentioned Breslin and Frechmann, and plaintiff’s objection that these
producers were receiving commissions on EB deals when they were not licensed as EB
producers. (Id. at ¶ 133). Hejna informed plaintiff that Scott had reached out to him that with
regard to a specific client, she felt plaintiff was not involving her the way she thought plaintiff
should, and that Scott wanted a fee agreement and wanted to know why plaintiff had not given it
to her yet. (Id. at ¶ 144).
        The parties dispute other alleged communications at this February meeting. Defendant
claims that Hejna had received feedback from eight AssuredPartners employees that they were
displeased with plaintiff’s comments about his perception of the company’s inadequacies. (Id. at
¶ 146). Defendant claims that Hejna warned plaintiff “this would be the last conversation [they]
would have regarding [plaintiff’s] attitude and approach to communicating with those in
[AssuredPartners]. If further action is required, it will lead to termination.” (Id. at ¶ 147).
Plaintiff claims, on the other hand, that Hejna only informed him that he had received “feedback
from people . . . around comments that [plaintiff] had made about, again, where the firm was
headed, specific to why producers were still unlicensed when that was supposed to be remedied,
and why in the employee benefits practice people – like Joe Hennessey and Carol Stojeba were
still allowed to, in [plaintiff’s] words, kind of do whatever they wanted that was outside of what
we all agreed on with the new structure and how we were going to get things done.” (Id. at ¶
146). Plaintiff further claims Hejna did not suggest or state that it would be the last conversation
they would have about this issue. (Id.).

                                                -7-
       Plaintiff did not report to Hejna concerns about Frechmann’s intended conversations with
a company regarding a self-funded plan option; instead, he only discussed that concern with
Scott. (Id. at ¶¶ 134-35). Plaintiff testified that he had countless conversations with Scott about
his belief that producers were violating the law. (Id. at ¶ 138). He also spoke with Jeff Mentel, a
P&C producer and principal, and other employees about his concerns of illegal activity. (Id. at
¶¶ 139-41).    Plaintiff sent an email to Scott stating “if Frechmann is going to have EB
conversations, he needs to get licensed,” and on August 2, 2017, Scott indicated to plaintiff that
she sent Nick Hejna an email about this complaint. (Docs. 53 and 61, ¶ 15). The same day,
plaintiff sent Scott another email including his concerns about producers being paid commissions
“on business they aren’t licensed to sell.” (Id. at ¶ 16). Scott replied that Frechmann was “not
going to get paid until he gets his license. Nick [Hejna] just confirmed it.” (Id. at ¶ 17). Scott
and plaintiff sent text messages to each other with concerns about Frechmann’s activity with
Lanter, because he did not have an EB license. (Id. at ¶¶ 18-19). Plaintiff alluded to the fact that
by doing this Frechmann was breaking the law. (Id. at ¶ 20; Doc. 53, Ex. 14 at 2). Scott testified
she would go to Nick Hejna and say Frechmann “probably needs to get a life and health license
since he’s continuing to prospect in this space.” (Docs. 53 and 61, ¶ 21).
         Shortly before plaintiff’s termination, Mentel reported to Hejna that he had a
conversation with plaintiff, and based on that conversation that Mentel relayed to Hejan, Hejna
decided to fire plaintiff. (Docs. 42 and 53, ¶¶ 156-57). The parties dispute the content of this
conversation. Defendant claims that Mentel told him plaintiff stood in his “doorway for a period
of 30 to 40 minutes and told Jeff everything that was wrong with [Hejna], the firm, its people, its
processes,” while plaintiff claims that he stated to Mentel his concerns about conduct he believed
to be illegal and that he was frustrated about producers continuing to be unlicensed, and certain
employees doing whatever they wanted and not working as a team. (Id. at ¶ 156).
       On August 14, 2017, Hejna called a meeting of Lynne Scott, Peggy Kearns, and the CFO
of AssuredPartners to discuss plaintiff’s behavior and their opinion on plaintiff’s possible
termination. (Id. at ¶ 158). The meeting attendees agreed that plaintiff’s behavior justified
termination. (Id. at ¶ 159).
       On August 18, 2017, plaintiff was terminated, with Hejna informing him it was for
insubordination and derogatory remarks. (Id. at ¶¶ 160-62). Although no one ever told him he
was terminated for this reason, plaintiff claims he was terminated for reporting the illegal

                                                -8-
conduct that producers were selling, soliciting, and negotiating insurance without the proper
licenses. (Id. at ¶ 161-63). From March 1, 2017, through plaintiff’s termination date of August
18, 2017, Hejna did not have any formal or informal conversations with plaintiff related to his
attitude or other issues. (Id. at ¶ 46).
        The parties agree plaintiff was in the top ten percent of producers within AssuredPartners
nationwide. (Docs. 53 and 61, ¶ 31). He was the most knowledgeable EB producer with regard
to ELAP, “was knowledgeable and professional in employee benefits,” and “was good in front of
clients and they had a comfort level with that.” (Id. at ¶¶ 32, 33). According to Scott, he was
“the only producer in benefits that had a clue[.]” (Id. at ¶ 34). Plaintiff claims that another
employee was vocal to other producers and to Hejna about a quoting proposal format but was
still employed by AssuredPartners as of October 29, 2018. (Id. at ¶¶ 35, 38). Defendant may use
a Performance Improvement Plan (“PIP”) to define issues it is having with an employee, state
how defendant expects the employee to change the issues, and inform the employee when it
wants those changes to be made, but plaintiff was never placed on a PIP. (Id. at ¶¶ 40-41).
        Following plaintiff’s termination, AssuredPartners employees provided statements
regarding alleged inter-personal issues with plaintiff, but the parties dispute that these statements
are an accurate representation of plaintiff’s dealings and interactions with co-workers, clients,
and prospective clients. (Id. at ¶¶ 148-53). None of the statements produced by defendant were
prepared before plaintiff’s termination, but all were prepared afterward, either in response to an
HR request or after plaintiff filed the lawsuit. (Docs. 53 and 61, ¶ 42-43).


                                           DISCUSSION
        Defendant argues that plaintiff, who brings a single claim for wrongful discharge in
violation of public policy under Missouri law, was not actually a whistleblower. Defendant
claims plaintiff did not witness any allegedly illegal act, the acts plaintiff complains of did not
constitute violations of Missouri law or public policy, and plaintiff failed to properly report the
allegedly wrongful conduct. Plaintiff responds that he need not prove the underlying conduct
was actually illegal and that he did properly report the alleged misconduct to his supervisor.
        A.      Legal Standard
        Summary judgment is appropriate “if there is no dispute of material fact and reasonable
fact finders could not find in favor of the nonmoving party.” Shrable v. Eaton Corp., 695 F.3d

                                                -9-
768, 770 (8th Cir. 2012); see also Fed. R. Civ. P. 56(a). The party moving for summary
judgment must demonstrate the absence of a genuine issue of material fact and that it is entitled
to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986). The burden
shifts to the non-moving party to demonstrate that disputes of fact do exist only after the movant
has made its showing. Id. In this case the relevant facts are undisputed. All that is necessary is
for the court to apply the law to those facts.
         B.     Applicable rules of decision
         This case was removed by defendant from the Circuit Court of St. Louis County, on the
undisputed basis of diversity of citizenship subject matter jurisdiction, granted by 28 U.S.C. §
1332. For such a case, this Court looks to the applicable state substantive law for the rules of
decision. 28 U.S.C. § 1652. The parties do not dispute that the substantive law of Missouri
provides the substantive rules of decision for this case.
         Under Missouri law, an at-will employee can generally be terminated for any reason or
for no reason at all. Fleshner v. Pepose Vision Inst., P.C., 304 S.W.3d 81, 92 (Mo. 2010).
However, there is a narrow public policy exception for an employee who demonstrates he was
discharged “for reporting wrongdoing or violations of law to superiors or public authorities,” or
“whistleblowing.” Id.
         A recent opinion of the Missouri Supreme Court clarified much for the consideration of
plaintiff's claim. The analysis of defendant's motion for summary judgment depends upon a
correct understanding of the essential elements of plaintiff's cause of action. They are: (1)
plaintiff reported to his superior at defendant a violation of a law, regulation, or statement of
well-established and clearly-mandated public policy; (2) plaintiff was terminated from his
employment by defendant; and (3) his report to his superior was a contributing factor in the
decision to terminate him. Newsome v. Kansas City, Mo. School Dist., 520 S.W.3d 769, 778-80
(Mo. 2017) (disapproving the use of a verdict director instruction derived from Missouri
Approved Instruction (Civil) 38.03, which added to the cause of action the fact that plaintiff
reasonably believed the reported act violated the law). See also Fleshner v. Pepose Vision Inst.,
P.C., 304 S.W.3d at 95;       Margiotta v. Christian Hosp., 315 S.W.3d 342, 346-47 (Mo. 2010);
Yerra, M.D., v. Mercy Clinic Springfield Communities, 536 S.W.3d 348, 351 (Mo. Ct. App.
2017).



                                                 -10-
       In any submission to a jury, the verdict director will not ask whether what the plaintiff
reported was an act which was a violation of the law or of public policy or whether the plaintiff
had a good faith belief that what was reported was an illegal act. Id. Rather the illegality or not
of the act reported is an issue of law for the trial judge and whether plaintiff had a good faith
belief in its illegality is totally irrelevant. See Newsome, 520 S.W.3d at 778-80. This legal issue
is submitted to the Court in defendant's motion for summary judgment.
               1.      Misconduct Violating the Law or Public Policy
       Plaintiff's claim must be based on the violation of a “constitutional provision, statute,
regulation, or rule promulgated by a governmental body,” with a clear mandate of public policy.
Margiotta, 315 S.W.3d at 347. From the discussion above, plaintiff's argument that he need not
prove that the reported actions were actually unlawful is without merit. The Court moves on to
the legal sufficiency of the proffered evidence of the statements plaintiff made to his supervisor
and whether they are sufficient as a matter of law to have reported illegal activity.
         “[N]ot every statute or regulation gives rise to an at-will wrongful termination
action.” Id. at 346. “A vague or general statute, regulation, or rule cannot be successfully pled
under the at-will wrongful termination theory, because it would force the court to decide on its
own what public policy requires.” Id. Generally, Missouri courts have reasoned that rules do
not have a “clear mandate of public policy” if they do not provide notice of explicit legal
obligations. See, e.g., id. (holding that reporting unsafe patient practices at a hospital did not
reflect a clear mandate of public policy, because no definite statute, regulation, or rule clearly
gave notice to the parties of its requirements); see also Sivigliano v. Harrah’s North Kansas City
Corp., 188 S.W.3d 46, 49 (Mo. Ct. App. 2006) (affirming that a petition relying solely upon
company policy does not cite an adequate legal provision and should be dismissed).
       Under the Missouri Insurance Producers Act, insurance producers are prohibited from
soliciting, negotiating, or selling insurance or receiving commissions for such without a license
for that line of insurance. Mo. Rev. Stat. §§ 375.012, 375.076. These provisions are further
defined by statute and regulation.
       The Court concludes that the Missouri Insurance Producers Act is a source of regulation
beyond internal company policy and constitutes clearly mandated public policy under Missouri
law. Plaintiff’s co-workers, as insurance brokers licensed under the very same statutory and
regulatory scheme, cannot claim a lack of notice of their obligations under it. Furthermore, the

                                                -11-
statutes and regulations provide against insurance activities that might harm the public—namely,
receiving insurance advice from an unqualified broker and incentivizing misinformation. The
Act provides specific, enforceable duties to support a clear mandate of public policy. Cf.
Graham v. Hubbs Mach. & Mfg., Inc., 92 F. Supp. 3d 935, 941–42 (E.D. Mo. 2015) ("The
sources of authority in which public policy is found to support wrongful discharge are broad
enough to encompass [Financial Industry Regulatory Authority] rules.").
       The parties dispute material facts related to the co-workers’ conduct and whether it
violates the law. The Missouri Insurance Producers Act and its regulations provide the following
definitions:
              “Soliciting” insurance is defined as “attempting to sell insurance or asking or
               urging a person to apply for a particular kind of insurance from a particular
               company. Mo. Rev. Stat. § 375.012(16). It does not include scheduling
               appointments, receiving information to transmit to a licensed producer, or general
               conversations where the terms of an insurance contract are not discussed. 20
               C.S.R. § 700-1.020(1)(C). Nor does it include “disseminating buyer’s guides,
               applications for coverage, coverage selection forms, or other similar forms.” Id.

              “Negotiating” insurance is defined as “the act of conferring directly with or
               offering advice directly to a purchaser or prospective purchaser of a particular
               contract of insurance concerning any of the substantive benefits, terms or
               conditions of the contract, provided that the person engaged in that act either sells
               insurance or obtains insurance from insurers for purchasers.” Mo. Rev. Stat. §
               375.012(12). It does not include obtaining from the prospective policyholder
               “factual information necessary for an insurance producer to complete a review.”
               20 C.S.R. § 700-1.020(2)(C)

              “Selling” insurance is defined as “to exchange a contract of insurance by any
               means, for money or its equivalent, on behalf of an insurance company.” Mo.
               Rev. Stat. § 375.012(15). It does not include receiving requests for insurance
               coverage to be transmitted to a licensed producer, nor does it include preparing an
               application for insurance pursuant to a licensed producer’s instructions. 20 C.S.R.
               § 700-1.020(3)(C)

A person may only receive consideration for soliciting, negotiating, or selling insurance if he or
she is licensed in that particular area of insurance. Mo. Rev. Stat. § 375.076.
       Plaintiff claims his co-workers were soliciting, negotiating, and selling EB insurance
without EB licenses and receiving commissions therefor. Such activity can support plaintiff's
claim of wrongful termination, if he in fact reported such illegal activity to his employer. As a



                                               -12-
matter of law, his claim may not rest on his reporting acts that fit the regulations' definition of
what is not soliciting, negotiating, or selling.
                                       2. Plaintiff’s 3 Reports
        Plaintiff must create a genuine issue of fact as to whether he reported one or more acts
that violated the Missouri Insurance Producers Act, as defined by the regulations, to his
employment superior.       The parties agree that plaintiff never made a complaint through
AssuredPartners’ Ethics AlertLine hotline or to Human Resources, nor did he file a complaint
with the Missouri Department of Insurance. (Docs. 42 and 53, ¶¶ 117-118). Plaintiff also did
not make any complaint of retaliation for his reporting. (Id. at ¶ 119). The parties also agree that
plaintiff had three conversations with his supervisor, Nick Hejna, about plaintiff's concerns that
AssuredPartners producers, who are not licensed in EB, were providing information to
prospective clients about EB insurance. (Id. at ¶ 120).
                                     Report 1: the Text Message
        The first was via text message on August 11, 2016. Plaintiff described the text message
conversation in his August 29, 2018 deposition thus:
        Q.     You indicated that you had conversations with Mr. Hejna with respect to
        what you believe was improper that employees who were not licensed in health
        were providing information to prospective clients or clients, right?

        A.      That's one of the things, yes.

        Q.     Okay. Tell me how many different conversations did you have with Mr.
        Hejna?

        A.     That I can recall and probably put to an approximate date, in person two
        times and via text message once.

        Q.     When was the first conversation you had with Mr. Henja about any
        conduct that you believe that producers were engaging was improper or suspected
        was in violation of the law?

        A.     So I believe that was shortly after or right around the time that John
        Breslin and I were hired by Great Clips, which I would imagine was August or
        September of 2016.

        Q.      So -- so within a couple of months of your joining Assured Partners?

        A.      Correct.


                                                   -13-
       Q.       Was anyone else present for this conversation?

       A.       That particular one was a text message.

       Q.       Okay. And what was . . . the text message? What did it say?

       A.      Yeah. So we were excited about the win. It was a good thing for the
       office. And I made a comment to Nick that I had found out during that process
       that John wasn't licensed. And it was my understanding that it was illegal to pay a
       producer on a fully insured commissionable product without the appropriate
       employee benefit-related licenses.

                And I said, Hey, we need to get John licensed if we're going to pay him.

              And he said that he would make sure that John was licensed before the end
       of the year, I believe is what he said. And at that point, I had no reason not to
       take Nick at his word.

(Doc. 42-1, Niemeier Dep., at 258-60).
       The subject text message exhibit itself indicates that it was about several topics, including
qualifying for a conference trip and plaintiff's commenting that producer John Breslin was not
licensed in employee benefits:
       Niemeier:       What are the other metrics?

                Also, how do we handle splitting EB revenue when the other producer
       isn't licensed? Breslin is P & C only.

       Hejna: Breslin needs to get his life (sic)

       Niemeier:    In the meantime does all the credit go to me? If so, I'm at $75k.
                    That aside, you should probably tell him how that works. Believe
       he may be under the assumption there's a way to split it as is.

       Henja: Ha. He's going to get by year end

       Niemeier:       Better let him know !

                       We're going to have another on board in 2 weeks. Prolly $15k EB

       Henja: So you're there. @ 75. Nice work. We need that.

       Niemeier:       More to come

(Doc. 53-15).

                                                -14-
       Plaintiff's August 11, 2017 text message statement to Hejna is legally insufficient as a
report to his superior that another insurance producer was violating the law. This is because, it is
indefinite about what the underlying acts of Breslin were; they were not described as soliciting,
negotiating, or selling for which he was being compensated. It is undisputed that defendant's
producers were splitting fees across insurance areas, and the Missouri regulations describe many
activities for which producers can be compensated that do not qualify as prohibited acts.
                              Reports 2 and 3: The in-person reports
       The two in-person Niemeier-Hejna conversations occurred in January and February 2017.
(Id. at ¶¶ 126, 130). At the January meeting, plaintiff reported that Fox, Frechmann, and Breslin
were “all out engaging in a level of soliciting business . . . without licenses” and that Breslin and
Frechmann were receiving commissions on the EB deal. (Id. at ¶ 128). Although he could not
recall which of the specific illegal actions, detailed above, he reported, he remembered that
Hejna “seemed to understand what plaintiff was saying.” (Id. at ¶ 129). At the February
meeting, the parties agree that plaintiff told Hejna some AssuredPartners producers were
“breaking the law,” and he believes he specifically mentioned Breslin and Frechmann receiving
commissions on EB deals when they were not licensed as EB producers. (Id. at ¶¶ 132-33).
       Defendant has not disputed plaintiff’s recollection, though defendant emphasizes that
plaintiff and Hejna were the only ones present at both in-person meetings. Instead, defendant
claims that plaintiff’s reports to Hejna were insufficient, because plaintiff implicated Hejna in
condoning the illegal activity. However, this argument is without merit. The Court has not
found any specific claim of illegal conduct against Hejna. If plaintiff had reported to Frechmann
and Breslin, defendant’s argument might be successful, but plaintiff reported the conduct to his
immediate supervisor, Hejna, whom plaintiff did not allege to be involved in the purported
wrongdoing. Compare Dunn v. Enterprise Rent-A-Car, 170 S.W.3d 1, 4 (Mo. Ct. App. 2005)
(holding a plaintiff made a submissible claim when he reported to his immediate supervisor who
was not involved in the purported wrongdoing) with Scott v. Missouri Valley Physicians, P.C.,
460 F.3d 968, 970 (8th Cir. 2006) (holding a plaintiff had not demonstrated a submissible claim
when he reported concerns directly to the purported wrongdoers). Defendant has not shown that
this element fails as a matter of law.
       At trial, the Court will assess the specific evidence presented to the jury about the legal
sufficiency of plaintiff's in-person reports to supervisor Hejna.

                                                -15-
                                     3. Contributing Factor
       Finally, plaintiff must create a genuine issue of fact as to whether either or both of his in-
person reports was a contributing factor in AssuredPartners’ decision to terminate his
employment. “A contributing factor is a condition that contributes a share in anything or has a
part in producing that effect.” Minze v. Missouri Dept. of Public Safety, 541 S.W.3d 575, 582
(Mo. Ct. App. 2017). This standard is less rigorous than the “motivating factor” or “exclusive
cause” standards of other employment causes of action, but it is still a “causation” standard. See,
e.g., Fleshner v. Pepose Vision Inst., P.C., 304 S.W.3d 81, 94 (Mo. banc 2010); Denn v. CSL
Plasma, Inc., 816 F.3d 1027, 1033 (8th Cir. 2016). Under the contributing factor standard, it is
immaterial whether defendant had other, non-retaliatory motives for its actions: “if [plaintiff’s]
protected activity was even one contributing factor in [defendant’s] decision to take an act of
reprisal against [plaintiff], then there was an unlawful retaliation.” Walsh v. City of Kansas City,
Mo., 481 S.W.3d 97, 108 n.6 (Mo. Ct. App. 2016). A plaintiff need not present evidence of
similarly-situated employees, but this type of evidence can give rise to a factual issue regarding
whether a retaliatory reason was a contributing factor. Denn, 816 F.3d at 1034.
       Plaintiff's in-person reports occurred in January February 2017. Six months later, in
August 2017, he was terminated. Defendant argues that when so much time has passed between
the protected activity and the termination, the Court cannot infer a causal connection, especially
when there is substantial evidence in the record that plaintiff was actively undermining
leadership and team efforts. (Docs. 42 and 53, ¶¶ 142-63). Defendant claims the six month
period from the last report to the time of plaintiff’s termination is too attenuated to establish
causation, even as a contributing factor, especially when coupled with escalating interpersonal
issues in the time period between the report and the termination.
       However, after considering the evidence of record, including plaintiff’s high
performance, the lack of any written complaints until after plaintiff’s termination, the lack of HR
involvement or a PIP, and plaintiff’s unique experience and knowledge within the office, the
Court finds that plaintiff has proffered sufficient evidence that could allow a jury to conclude his
report was a contributing factor in his termination.
       Accordingly, defendant’s motion for summary judgment is sustained as to the text
message, but otherwise denied.

                                               -16-
                      II.   MOTION TO EXCLUDE EXPERT EVIDENCE
        Plaintiff has moved to exclude the testimony and report of defendant's expert, Lewis F.
Melahn. (Doc. 43). At the hearing held on January 25, 2019, on this motion, the Court orally
denied the motion, with a written order to issue. (Doc. 63). As a consequence of the Court's
determinations above regarding the issues for the Court and the issues for the jury at trial, the
Court now vacates its oral ruling at the hearing and for the reasons set forth below sustains
plaintiff's motion.
        In diversity cases, federal law governs the admissibility of expert testimony. Unrein v.
Timesavers, Inc., 394 F.3d 1008, 1011 (8th Cir. 2005). To be admissible, the proponent of the
evidence must prove that the expert testimony is both reliable and helpful, and that the expert is
qualified to be a witness. Fed. R. Evid. 104(a); Fed. R. Evid. 702 advisory committee’s note.
This showing must be made by a preponderance of the evidence. Bourjaily v. United States, 483
U.S. 171, 176 (1987); Lauzon v. Senco Products, Inc., 270 F.3d 681, 686 (8th Cir. 2001).
        Mr. Melahn’s opinions can be summarized as follows:
        1.      It is permissible under Missouri insurance laws and regulations for an insurance
                producer licensed in Property & Casualty, but not in Life & Health, to receive
                commissions on Life & Health business written in the producer’s agency when
                the producer does not engage in the solicitation, negotiation, or sale of the Life &
                Health insurance.

        2.      None of the activities of producers at AssuredPartners licensed in Property &
                Casualty referring clients for the sale of Employee Benefits insurance to other
                producers at AssuredPartners licensed in Employee Benefits constituted the sale,
                solicitation or negotiation of insurance under Missouri law.

(Doc. 44, Ex. 1).
        Expert testimony on legal matters is generally inadmissible, as it is the Court’s function
to determine and instruct the jury on the applicable law. See S. Pine Helicotpers, Inc. v. Phoenix
Aviation Managers, Inc., 320 F.3d 838, 841 (8th Cir. 2003). The Court has reviewed Mr.
Melahn’s report in detail, and although Mr. Melahn has decades of experience working with
producers of insurance and is a highly qualified insurance attorney, his expertise will not be
helpful in this case. First, his proffered opinions will be irrelevant to the factfinding by the jury.
The jury will not be asked whether either or both of plaintiff's in-person reports to his supervisor
were that his co-workers were violating the law. The jury will be asked in part whether plaintiff
in fact made the reports to his supervisor. The legal sufficiency of the reports as reporting

                                                -17-
violations of the law will be an issue for the Court at trial before the case is submitted to the jury.
With all due respect to Mr. Melahn, an expert opinion on the law will not be necessary to the
Court's determination in this regard.


                                          III.     ORDER
       For the reasons stated above,
       IT IS HEREBY ORDERED that the motion of defendant for summary judgment (Doc.
40) is denied.
       IT IS FURTHER ORDERED that the motion of plaintiff to exclude expert opinion
evidence of what is lawful and unlawful activity under the Missouri Insurance Producers Act and
its related regulations (Doc. 43) is sustained.


                                            /s/ David D. Noce
                                        UNITED STATES MAGISTRATE JUDGE

Signed on March 19, 2019.




                                                  -18-
